Citation Nr: 0210249	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound to the left (minor) hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted a 20 percent disability rating for 
residuals of a gunshot wound of the left hand, effective 
December 21, 1998.


FINDINGS OF FACT

1. VA has met its duty to notify and assist the veteran.

2.  The residuals of the gunshot wound to the left hand are 
manifested by a one-centimeter shortening of the left ring 
finger, by limitation of motion of the left ring finger, and 
by an area of hypesthesia of the left ring finger.  

3.  The residuals of the gunshot wound to the left hand do 
not present an unusual disability picture, with such factors 
as frequent periods of hospitalization or marked interference 
with employment.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to the left (minor) hand have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.41, 4.45, 4.55, 4.71a, Diagnostic 
Code 5155, 4.73, Diagnostic Code 5309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran had an in-
service gunshot wound of the left hand.  He was hospitalized 
from November 17, 1966, to November 7, 1967.  He underwent a 
closed reduction of the fracture on November 25, 1966, and an 
open reduction of the fracture on February 27, 1967.  He was 
also treated for tenolysis of the extensor tendons of the 
left ring finger on February 27, 1967.  A medical board 
examination revealed that the left ring finger had the 
following range of motion: hyperextension to 20 degrees and 
flexion to 30 degrees, the metacarpophalangeal joint; 25 to 
100 degrees of motion, the proximal interphalangeal joint; 
and zero to sixty degrees, the distal interphalangeal joint.  
A well-healed three-inch scar was present on the volar aspect 
of the left hand.   

The veteran underwent a VA examination in January 1968.  
Physical examination revealed a depression of the 
metacarpophalangeal joint and 15 degrees of contracture of 
the first phalangeal joint of the ring finger in extension 
and prominence of the joint due to contracture when making a 
fist.  There was no ankylosis of the joints.  X-rays of the 
left hand showed a shortening of the fourth metacarpal with 
condensation and sclerosis of the shaft of the bone.  X-rays 
also revealed a cyst in the left middle finger, which was 
considered to be of no significance.  The conclusion was that 
the other digits were essentially normal.  The diagnosis was 
gunshot wound to the left hand with injury to the fourth 
metacarpal bone and extensor tendons and with permanent 
impairment of function of the ring finger.  

In an April 1968 rating decision, service connection was 
granted for residuals of a gunshot wound of the left hand 
with an injury to the ring finger, and a zero percent 
disability rating was assigned under Diagnostic Code 5299.

The veteran underwent another VA examination in November 
1978.  He reported that the midportion of the palm was the 
wound of entrance and that the wound of exit was over the 
dorsum of the fourth metacarpal.  Physical examination 
revealed an obvious, thin scar over the dorsum of the 
midportion of the fourth metacarpal.  The examiner did not 
detect an entrance wound in the palm.  The wound was very 
well healed.  When the veteran held his fourth proximal 
interphalangeal joint in about thirty degrees of flexion, he 
had limitation of motion in the fourth metacarpophalangeal 
joint.  He had no particular pain in the palm of his hand, 
but had some residual hypesthesia of the ring finger.  X-rays 
revealed a one-centimeter (cm) shortening of the fourth 
metacarpal.  The diagnoses were the following: (1) history of 
the gunshot wound to the palm of the left hand with a 
fracture of the fourth metacarpal and residual mild 
limitation of motion of that joint and mild impairment of 
function of that hand; and (2) solitary bone cyst in the left 
middle finger with no impairment of function.

By a rating decision dated in December 1978, a 10 percent 
rating was assigned for the finger disability under 
Diagnostic Code 5309 (Muscle Group IX injuries), effective 
October 12, 1978.  In the rating decision, it was noted that 
there was some residual hypesthesia of the ring finger.

VA medical records reflect that in August 1998 the veteran 
reported that his left ring finger was irritating the left 
middle finger.  In September 1998, he complained of an 
increase in pain and spasms in the left hand.  X-rays of the 
left hand taken in March 1999 revealed status post surgical 
changes in the left fourth metacarpal shaft.  There was also 
a slightly lobulated, small, expansile hypolucent bony lesion 
in the proximal shaft of the third mid-phalangeal base with 
no joint extension.  It was noted that the lesion was 
probably due to an enchondroma, but that the real etiology 
was uncertain.  

On April 8, 1999, the veteran complained of a six-to-twelve-
month history of tingling and pain in the left hand related 
to sleeping on the left side.  The pain was located in the 
third, fourth and fifth fingers.  He had no symptoms that 
day.  Physical examination of the left hand revealed sensory 
and motor status was intact.  Tinel's sign was negative.  It 
was noted that the gunshot wound was well healed. The 
assessment was positional left ulnar nerve impingement and 
the veteran was advised to avoid sleeping on the left side.  
X-rays taken that day revealed the same findings as on the 
March 1999 ones.  In an April 1999 statement, a VA doctor 
noted that April 8, 1999, X-rays revealed a questionable 
abnormality in the third proximal metacarpal shaft.  A 
further evaluation and a work-up were suggested.

The veteran was afforded a VA examination on April 13, 1999.  
The examiner noted that as he could tell, the only damaged 
metacarpal was the ring metacarpal.  Physical examination 
revealed no ulcerations or obvious swellings.  There was a 
defect in the metacarpal arch due to the ring finger being at 
least one cm short.  The ring finger and the metacarpal 
problem interfered with full grip in the hand because that 
finger got in the way.  There was limitation of motion in the 
fourth metacarpal, but the tip of the ring finger could be 
brought within one inch of the palm.  The other digits could 
be brought fairly well to the palm.  The ring finger got in 
the way by somewhat under-lapping one of the other fingers.  
Additionally, there was a three-inch wide, almost circular 
area of hypesthesia involving the volar surface of the ring 
finger, from the head of the fourth metacarpal back onto the 
dorsum of the hand.  This area of hypesthesia included the 
area of the scar on the dorsum of the hand.  

The veteran's main complaints were progressive weakness and 
the tendency of the hand to go into spasm.  The veteran noted 
that this symptomatology probably happened daily and depended 
on how he used his hands.  The examiner noted that what the 
veteran described but did not demonstrate would be spasm of 
the short muscles in the palm resulting in the fingers 
extending and the palm cupping; the spasm was not 
demonstrated on examination.  The examiner indicated that it 
would be associated with pain that would be similar to a 
fatigue cramp and opined that these complaints were real.  
The examiner also tested grip strength of the hands, noting 
that it was much weaker in the left hand with the main area 
of strength being in the little finger.   The diagnosis was 
status post gunshot wound to the left hand with shortening of 
the left fourth metacarpal, limitation of function of the 
left ring finger resulting from the shortening and scarring, 
and a tendency to get fatigue cramps associated with a poorly 
functioning hand.

Private X-rays of the left hand taken in late April 1999 
revealed tiny foreign bodies in the left index finger, a bone 
cyst in the left middle finger, and post-traumatic changes in 
the left ring finger.

The veteran underwent another VA examination in August 2001.  
Prior to the examination, the examiner reviewed the claims 
file.  It was noted that the bullet had entered the 
midportion of the left palm and exited dorsally, blowing out 
a portion of the fourth metacarpal, which was repaired.  
Physical examination revealed well-healed scars that were not 
attached or causing any particular problem, to include any 
loss of flexibility or any stiffness.  Range of motion 
testing reflected that the ring finger could only come within 
one-half inch of the distal palmar crease.  The other digits 
had almost normal movement.  Those digits did not close down 
on the palm quite as fully as a normal hand would, but they 
did touch the palm at the distal palmar crease.  The examiner 
estimated that the grip of the fingers as a group in the left 
hand was about two-thirds of the grip in the right hand.  The 
thenar eminence and the hypothenar eminence musculature all 
worked normally.  The sublimis and profundus tendons all 
seemed to pull through satisfactorily.  The veteran could 
spread his fingers with good strength.  

The examiner stated that there was no evidence of an ulnar or 
median nerve injury.  There was a partial reduction of 
sensation over the end of the ring finger and, to a degree, 
its more proximal portion.  The examiner found more 
noticeable numbness over the dorsum of the hand where most of 
the surgery and the wound of exit were.  The veteran 
described muscle spasms, which occurred maybe once every week 
or two and occasionally twice a day.  He stated that the 
spasms lasted a few minutes until he stretched out his left 
hand fingers with his right hand, which resulted in his 
fingers working freely.  He also said that the spasms were 
becoming more bothersome.  The examiner indicated that from 
the examination, he could not determine the cause of the 
muscle spasms.  The veteran also reported that he worked at 
an aluminum plant and almost exclusively used his right hand 
to buff out different parts.  He stated that other workers 
tended to use both hands to avoid fatigue in one hand.  He 
also said that he could not hold things firmly in his left 
hand for long periods.  It was indicated that the veteran was 
right hand dominant. 

The diagnosis was old gunshot wound of the left hand with 
loss of use of the ring finger and loss of overall function 
of that hand.  The examiner noted that the left hand was 
still very useful, but that there was some reduction in the 
overall grip strength and the ability to hold the hand hard 
for a long period of time.  The examiner indicated that the 
infrequent spasms were a problem, but that their etiology was 
unknown.  It was reported that the veteran stated that pain 
was not a major problem and that pain was only a problem 
during a spasm.

At the April 2002 videoconference hearing before the 
undersigned, the veteran testified that his left hand hurt 
and had become weaker.  He stated that he made aluminum 
billets and was slower than his coworkers because he only 
used his right hand during production.  He said that he had 
not lost any time from work due to the left hand disability, 
but that he required assistance from his coworkers for his 
job tasks.  He also reported that his grip had gradually 
gotten weaker and complained of numbness.  He noted that he 
had not had any recent treatment for his left hand disorder.  
Transcript.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in considering the residuals of muscle 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (2001). 

Muscle Group IX is the intrinsic muscles of the hand: thenar 
eminence; the short flexor, opponens, abductor and adductor 
of the thumb; the hypothenar eminence; the short flexor, 
opponens and abductor of the little finger; the four 
lumbricales; and the four dorsal and three palmar interossei.  
When the forearm muscles act in strong grasping movements, 
they are supplemented by the intrinsic muscles in delicate 
manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 
5309 (2001).  Note to Diagnostic Code 5309: The hand is such 
a compact structure that isolated muscle injuries are rare 
and that any muscle injury nearly always associated with 
injuries of the bones, joints and tendons.  An injury to 
Muscle Group IX is to be rated based on limitation of motion 
and requires a minimum 10 percent disability rating.  Id.   

In classifying the severity of ankylosis and limitation of 
motion of single digits, the following rule applies: When 
only one joint of a digit is ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible within two inches (5.1 cms) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a (2001).  For ankylosis or 
limitation of motion of the ring finger, a zero percent 
disability rating is warranted, regardless of which hand or 
whether the ankylosis or limitation of motion is 
"favorable" or "unfavorable."  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2001).

For a rating in excess of 20 percent for limitation of motion 
in the minor hand, if there is "favorable ankylosis," the 
limitation of motion must involve at least three digits and 
if it involves only three digits, one of them must be the 
thumb.  See 38 C.F.R. § 4.71a (2001).  If there is 
"unfavorable ankylosis," and if it involves only two 
digits, one of them must be the thumb.  See id.  If the 
"unfavorable ankylosis" involves only three digits, the 
three-digit combination cannot be the middle, ring and little 
fingers.  See id.  A minimum of a 40 percent disability 
rating is warranted for "unfavorable ankylosis" involving 
at least four digits.  See id.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court"), has 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

A 10 percent rating is warranted for amputation of the minor 
ring finger at the proximal interphalangeal joint or proximal 
thereto, without metacarpal resection.  38 C.F.R. § 4.71a, 
Diagnostic Code 5155 (2001).  A 20 percent evaluation 
requires metacarpal resection with more than one-half bone 
loss.  Id.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part unless the 
injuries affect entirely different functions.  See 38 C.F.R. 
§ 4.55 (2001).

Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25(b) (2001).  For 
example, separate ratings may be warranted for disfigurement 
and pain from scars on the head, face, or neck.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.25(b) 
(2001).  However, the evaluation of the same disability under 
various diagnoses is to be avoided.  Fanning v. Brown, 4 Vet. 
App. 225 (1993); 38 C.F.R. § 4.14 (2001).  Superficial scars 
that are poorly nourished and have repeated ulceration 
warrant a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Superficial scars that are 
tender and painful on objective demonstration also warrant a 
10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  Scars may be rated on limitation of 
function of part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.3 (2001).  38 U.S.C. § 5107(b) was amended by the 
Veterans Claims Assistance Act of 2000 (VCAA of 2000), but 
not substantively.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); 66 Fed. Reg. at  45,630 (to be codified as 
amended at 38 C.F.R § 3.102); 38 C.F.R. § 3.102 (2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Id.

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629. 

Although the RO did not specifically review the veteran's 
claim under the VCAA of 2000 and the new regulations in the 
January 2002 supplemental statement of the case, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his claims 
and of the efforts to assist him.  Thus, VA's duties have 
been fulfilled and the Board may proceed to decide the claims 
without prejudice to the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).

Through a July 2001 letter, the March 2000 statement of the 
case and the January 2002 supplemental statement of the case, 
the RO informed the veteran of the information and medical 
and lay evidence that was necessary to substantiate his 
claim, and his responsibilities for providing that 
information and evidence.  Therefore, the veteran has been 
notified of the information and evidence needed to 
substantiate these claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. at 45,630-32 (to be codified as 
amended at 38 C.F.R § 3.159).

Copies of the VA examination reports are in the file, and the 
RO obtained all relevant VA medical records.  The veteran has 
also submitted a relevant private medical record.  In light 
of the above, VA has fulfilled its duty to assist in 
obtaining relevant records.  See 38 U.S.C.A. § 5103A; 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R § 
3.159). 

VA has also satisfied the duty to assist by providing medical 
examinations.  See 66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).

The residuals of the gunshot wound to the left hand are 
currently rated as 20 percent disabling under Diagnostic Code 
5155 as amputation of the left ring finger, even though the 
evidence shows that there is only one-centimeter shortening 
of that finger and that the amputation is proximal to the 
proximal interphalangeal joint.  There is no evidence of 
metacarpal resection with more than one-half of the bone 
lost.  In other words, the veteran is receiving a higher 
rating for the amputation of the left ring finger than is 
warranted under Diagnostic Code 5155.  While the veteran has 
limitation of motion in the left ring finger, any limitation 
of motion in that finger alone would warrant a zero percent 
disability rating under Diagnostic Code 5227.  

As for limitation of motion in the other digits, on April 
1999 VA examination the other digits could be brought fairly 
well to the palm.  On the August 2001 VA examination, the 
other digits had almost normal movement, and although they 
did not close down on the palm quite as fully as a normal 
hand would, they did touch the palm at the distal palmar 
crease.  Accordingly, there is no evidence that those digits 
could not individually touch the median transverse fold of 
the left palm.  There is evidence that the veteran has 
decreased grip strength in the left hand and that the left 
ring finger interferes with the closing of the other left 
digits.  The veteran complains of pain in the left hand and 
reports that he has a spasm in the left hand associated with 
repetitive use of that hand.  According to the veteran, the 
spasm with any resultant limitation of motion lasts only a 
few minutes.  Such a spasm has not been manifested on 
examinations, and although one VA examiner indicated that it 
was a residual of the gunshot wound, the most recent examiner 
stated that he could not determine the cause of the claimed 
spasm.  

Thus, even with consideration of 38 C.F.R. §§ 4.40 and 4.45, 
the evidence does not show limitation of motion of multiple 
digits of the left hand due to his service-connected 
disability so as to warrant a rating in excess of 20 percent 
based on limitation of motion of multiple digits.  Nor does 
the evidence show additional limitation of function that 
would warrant an increase.   

In April 1999, the veteran complained of a six-to-twelve 
month history of tingling and pain in the left third, fourth 
and fifth fingers related sleeping on his left side.  
However, at that time the gunshot wound to the left hand was 
described as well healed and the sensory and motor status of 
his hand was found to be intact.  His complaint was 
attributed to positional left ulnar nerve impingement for 
which he was told to avoid sleeping on his side.  Thus, the 
examiner did not relate the veteran's complaint to the 
gunshot wound but, rather, merely to his body position when 
sleeping on his side.  Additionally, the August 2001 VA 
examiner specifically found that there was no evidence of an 
ulnar or median nerve injury.  Therefore, the veteran is not 
entitled to a higher, or separate, rating under a diagnostic 
code for a neurological disability because such is not shown.  
See 38 C.F.R. §§ 4.14, 4.25, 4.55, 4.123, 4.124, 4.124a 
(2001). 

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the residuals of the gunshot wound.  The veteran has a 
scar on the left ring finger.  As for a separate rating for 
the scar, it has been examined twice, and while the veteran 
reports his hand is painful, the scar itself has not been 
noted to be tender and painful or poorly nourished with 
repeated ulcerations.  In fact, it has been described as well 
healed.  Therefore, a separate rating is not warranted for 
the scar under 38 C.F.R. § 4.118, Diagnostic Codes 7803 or 
7804 (2001).  While the area of hypesthesia includes the area 
of the scar, a separate rating for hypesthesia under 
Diagnostic Code 7805 (other functional limitations from a 
scar) is not warranted because there is no evidence that the 
hypesthesia results in limitation of function.  See also 
38 C.F.R. § 4.55(a).  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
veteran works as a caster making aluminum billets.   With 
regard to factors that would present an unusual disability 
picture, it is neither claimed nor shown that the left hand 
disorder has resulted in frequent periods of hospitalization.  
As to any marked interference with employment, the veteran 
has testified that he is less productive than his coworkers 
because he is unable to use both hands at work and that he 
needs the assistance of others at work.  However, he also 
testified that he has not lost any work time and there is no 
supporting evidence that his left hand disability results in 
"marked" interference or results in industrial impairment 
not contemplated by the 20 percent schedular rating.  Also, 
there is no supporting evidence tending to show that the left 
hand disorder otherwise results in an unusual disability 
picture warranting extraschedular consideration.


ORDER

A rating in excess of 20 percent for residuals of a gunshot 
wound to the left (minor) hand is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

